NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-AUG-2020
                                            08:57 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             LANCE KAMUELA GOMES, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                         LIHU#E DIVISION
                        (5DCW-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

          Upon review of the record in CAAP-XX-XXXXXXX, it
appears this court lacks appellate jurisdiction.      Defendant-
Appellant Lance Kamuela Gomes filed a Notice of Appeal on
July 13, 2018, from 5DCW-XX-XXXXXXX.     "[I]n order to appeal a
criminal matter in the district court, the appealing party must
appeal from a written judgment or order that has been filed with
the clerk of the court pursuant to [Hawai#i Rules of Appellate
Procedure] Rule 4(b)(3)."    State v. Bohannon, 102 Hawai#i 228,
236, 74 P.3d 980, 988 (2003) (emphasis omitted).      The record on
appeal does not contain an appealable final judgment or order.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Therefore, the appeal is premature and this court lacks appellate
jurisdiction over the appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, August 7, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2